United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3627
                                    ___________

Marion J. Arnett,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
R. L. Brownlee, Acting Secretary,      *
United States Department of the Army, * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                              Submitted: November 27, 2006
                                 Filed: December 1, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Marion Arnett appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. Having carefully reviewed the record, see
Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502 (8th Cir. 2005) (de novo
review), we agree with the district court that Arnett offered no evidence that his
supervisors knew of his disability before they made the decision to terminate him.
Thus, he cannot establish a prima facie case of discrimination based on his disability.


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
See Wilking v. County of Ramsey, 153 F.3d 869, 871-74 (8th Cir. 1998) (elements
of prima facie case; summary judgment for employer was appropriate where, prior to
awareness of employee’s depression, employer had decided to terminate probationary
employee based on poor performance and only question was when discharge would
occur). We also agree with the district court that Arnett’s reasonable-accommodation
claim fails for the same reason. See Mole v. Buckhorn Rubber Prods., Inc., 165 F.3d
1212, 1218 (8th Cir. 1999) (upholding summary judgment for employer where prior
to receiving notice of termination, employee never advised employer she needed
additional accommodation).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-